Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 10-16, 18, 21, 22, 49-51 and 55-62 rejected under 35 U.S.C. 103 as being unpatentable over Myong (U.S. Patent Pub. No. 2009/0255581) of record, in view of Worfolk (U.S. Patent Pub. No. 2013/0276887).
	Regarding Claim 1
	FIG. 1 of Myong discloses a device for amplifying signals (amplification occurs due to repeatedly absorption of light) of light-induced photocurrent, comprising: a back electrode (70); a front transparent electrode (20); a disordered material layer (30b) coupled to the front transparent electrode, wherein the disordered material layer is structured to have a thickness of 100 nm or less [0013]; and a light absorption layer (40) coupled to the disordered material layer and coupled to the back electrode, 
Myong fails explicitly to disclose the back electrode is an anode; and the front transparent electrode is a cathode.
	FIG. 3 of Worfolk discloses a similar device, wherein the back electrode is an anode; and the front transparent electrode is a cathode [0088]. 
	With respect to “an anode in electrical contact with a positive terminal of a voltage source; a cathode in electrical contact with a negative terminal of the voltage source”, Myong discloses a solar cell as a voltage source. It would have been obvious to one of ordinary skill in the art that a positive terminal of a voltage source in electrical contact with an anode; and a negative terminal of the voltage source is in electrical contact with a cathode.
  	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Myong, as taught by Worfolk. The ordinary artisan would have been motivated to modify Myong in the above manner for purpose of improving efficiency with lower cost (Para. 3 of Worfolk).
	The recitation “that causes an external quantum efficiency of a charge carrier transport between the light absorption layer and the disordered material layer of at least 100%” is only a statement of the inherent properties of the device. The structure prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01-02. If a new property of a known material or article is found out, that is mere discovery and unpatentable because discovery as such has no technical effect and is therefore not an invention within the meaning of Art. 52(1).

	Regarding Claim 2
	The recitation “the disordered material layer is structured to have a density of localized energy states between the bandgap or at the bandtails of the conduction band and the valence band of at least 1x1018 cm-3” is related to material properties. The structure recited in Myong is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Or where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01-02. While features of an apparatus may be recited either structurally or functionally, claims< directed to >an< apparatus must be distinguished from the prior art in terms of structure rather than function. >In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
	

	The recitation “the cycling excitation process (CEP) amplification mechanism amplifies an electrical signal converted from photons absorbed by the device to a gain of at least 10” is only a statement of the inherent properties of the device. The structure recited in Myong is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Or where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01-02. If a new property of a known material or article is found out, that is mere discovery and unpatentable because discovery as such has no technical effect and is therefore not an invention within the meaning of Art. 52(1).

	Regarding Claim 4
	The recitation “the device is operable to convert photons absorbed by the device to an electrical signal amplified across the disordered material layer by the CEP amplification mechanism to produce the external quantum efficiency of charge carriers between the light absorption layer and the disordered material layer” is only a statement of the inherent properties of the device. The structure recited in Myong is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Or where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01-02. If a new property of a known material or article is found out, that is mere discovery and unpatentable because discovery as such has no technical effect and is therefore not an invention within the meaning of Art. 52(1).
		
	Regarding Claim 10
	The recitation “the coupling of the light absorption layer and disordered material is structured to have a difference in an electron affinity (AEa) between them that is less than zero and a difference in a sum of the electron affinity and bandgap (AEc) between them that is less than zero” is a functional limitation. The structure recited in Myong is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Or where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01-02. While features of an apparatus may be recited either structurally or functionally, claims< directed to >an< apparatus must be distinguished from the prior art in terms of structure rather than function. >In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
		
	Regarding Claim 11

		
	Regarding Claim 12
	FIG. 1 of Myong discloses an n-type semiconductor material (50) is disposed between the light absorbing layer (40) and to the anode (70); and a p-type semiconductor material (30a) is disposed between disordered material layer (30b) and to the cathode (20). 
	
	Regarding Claim 13
	FIG. 1 of Myong discloses the disordered material (30b) includes an amorphous semiconductor material [0035].
		
	Regarding Claim 14
	FIG. 1 of Myong discloses the amorphous semiconductor material includes an intrinsically disordered material or material that has been modified to introduce disorder [0035].
		
	Regarding Claim 15
	FIG. 1 of Myong discloses the amorphous semiconductor material (30b) includes a hydrogenated amorphous Silicon (a-Si:H) [0035].
	

	FIG. 1 of Myong discloses the amorphous semiconductor material includes amorphous Si (a-Si), amorphous SiGe (a-SiGe), amorphous GaAs (a-GaAs), amorphous InP (a-InP), amorphous GaN (a-GaN), amorphous AlN (a-AlN), amorphous BN (a-BN), or amorphous SiC (a-SiC) [0035].

	Regarding Claim 18
	FIG. 3 of Worfolk discloses the disordered material (interfacial modifier) includes a polymer material [0009]. 
	
	Regarding Claim 21
	The recitation “the device is operable to detect a single photon and produce a corresponding electrical signal” is a functional limitation. The structure recited in Myong is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Or where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01-02. While features of an apparatus may be recited either structurally or functionally, claims< directed to >an< apparatus must be distinguished from the prior art in terms of structure rather than function. >In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).


	The recitation “the device is operable to reduce noise associated with dark current to 30 nA or less at a 3 V reverse bias” is a functional limitation. The structure recited in Myong is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Or where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01-02. While features of an apparatus may be recited either structurally or functionally, claims< directed to >an< apparatus must be distinguished from the prior art in terms of structure rather than function. >In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
	
	Regarding Claim 49
	Myong discloses a percentage of the Carbon dopant in the disordered material layer is more than 0% and less than 5% [0013].
	
	Regarding Claim 50
	FIG. 3 of Myong discloses the disordered material layer (30b) comprises Germanium [0035]. 

	Regarding Claim 51
	FIG. 1 of Myong discloses the disordered material comprises Silicon [0035].

	Regarding Claim 55
	FIG. 1 of Myong discloses a device, comprising: a back electrode (70); a front transparent electrode (20); a disordered material layer (30b) coupled to the front transparent electrode; and a light absorption layer (40) coupled to the disordered material layer and coupled to the back electrode, wherein the light absorption layer absorbs light incident on the device and causes photoelectric signal amplification via a carrier multiplication process (the incident light repeatedly passes through and is absorbed by the light absorption layer due to reflections), wherein the light absorption layer and the disordered material layer are coupled to have a bandgap alignment between the light absorption layer and the disordered material layer [0036].
Myong fails explicitly to disclose the back electrode is an anode; and the front transparent electrode is a cathode.
	FIG. 3 of Worfolk discloses a similar device, wherein the back electrode is an anode; and the front transparent electrode is a cathode [0088]. 
  	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Myong, as taught by Worfolk. The ordinary artisan would have been motivated to modify Myong in the above manner for purpose of improving performance and stability (Para. 3 of Worfolk).
	The recitation “that causes an external quantum efficiency of a charge carrier transport between the light absorption layer and the disordered material layer of at least 100%” is only a statement of the inherent properties of the device. The structure recited in Myong is substantially identical to that of the claims, claimed properties or prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01-02. If a new property of a known material or article is found out, that is mere discovery and unpatentable because discovery as such has no technical effect and is therefore not an invention within the meaning of Art. 52(1).

	Regarding Claim 56
	FIG. 3 of Myong discloses the bandgap aligned between the light absorption layer and the disordered material layer causes a transport of carriers between the light absorption layer and the disordered material layer [0036]. 

	Regarding Claim 57
	FIG. 3 of Myong discloses the carrier multiplication process includes a cycling excitation amplification (CEP) mechanism. 

	Regarding Claim 58
	The recitation “the transport of carriers between the light absorption layer and the disordered material layer has an external quantum efficiency of at least 100%” is only a statement of the inherent properties of the device. The structure recited in Myong is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Or where the claimed and prior art products are identical or prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01-02. If a new property of a known material or article is found out, that is mere discovery and unpatentable because discovery as such has no technical effect and is therefore not an invention within the meaning of Art. 52(1). 

	Regarding Claim 59
	FIG. 3 of Myong discloses the device amplifies a photocurrent induced by the light incident on the device (amplification occurs due to multiple passage of the incident light and repeated absorption). 

	Regarding Claim 60
	FIG. 3 of Myong discloses the disordered material layer includes a carbon-doped semiconductor layer [0035]. The recitation “the carbon doped semiconductor enables a phonon-assisted excitation of localized carriers into a mobile band of the disordered material layer” is only a statement of the inherent properties of the device. The structure recited in Myong is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Or where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01-02. If a new property of a known material or article is found out, that is Art. 52(1).

	Regarding Claim 61
	FIG. 3 of Myong discloses the disordered material layer (30b) includes a carbon doped semiconductor layer [0035], and wherein the carbon-doped semiconductor layer includes a Carbon dopant having a percentage of the Carbon dopant in the disordered material layer that is more than 0% and less than 5% [0013].
	
	Regarding Claim 62
	FIG. 3 of Myong discloses the disordered material layer (30b) comprises one or both of Germanium and Silicon [0035]. 

Claims 5 and 54 rejected under 35 U.S.C. 103 as being unpatentable over Myong and Worfolk, in view of Kakinuma (U.S. Patent No. 4,811,069) of record.
	Regarding Claim 5
	Myong as modified by Worfolk discloses Claim 1. 
Myong as modified by Worfolk fails to explicitly disclose “the voltage source is configured to supply a bias potential of 10 V or less between the anode and the cathode”.
	FIG. 2 of Kakinuma discloses a similar device, wherein the voltage source is configured to supply a bias potential of 10 V or less between the anode and the cathode (Col. 3, Lines 56-60). 

	
	Regarding Claim 54
	FIG. 2 of Kakinuma discloses the voltage source is configured to supply a voltage bias potential of at least 4 V between the anode and the cathode to obtain a CEP gain (Col. 4, Lines 3-10).
	
Claims 17, 20 and 53 rejected under 35 U.S.C. 103 as being unpatentable over Myong and Worfolk, in view of Hirose (U.S. Patent No. 4,523,214) of record.
	Regarding Claim 17
	Myong as modified by Worfolk discloses Claim 1. 
Myong as modified by Worfolk fails to explicitly disclose “the amorphous semiconductor material is further doped with nitrogen (N)”.
	FIG. 9 of Hirose discloses a similar device, wherein the amorphous semiconductor material is further doped with nitrogen (N) (Col. 3, Lines 1-15). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Myong, as taught by Hirose. The ordinary artisan would have been motivated to modify Myong in the above manner for purpose of improving response speed (Col. 3, Lines 16-27 of Hirose).


	FIG. 9 of Hirose discloses the disordered material layer has a thickness in a range of 30 nm to 60 nm (Col. 7, Lines 67-68).
		
	Regarding Claim 53
	FIG. 9 of Hirose discloses the disordered material layer (20) is formed on a mesa structure.

Claim 19 rejected under 35 U.S.C. 103 as being unpatentable over Myong and Worfolk, in view of Tseng (U.S. Patent Pub. No. 2012/0167964) of record.
	Regarding Claim 19
	Myong as modified by Worfolk discloses Claim 18. 
Myong as modified by Worfolk fails to disclose “the polymer material includes P3HT Poly(3- hexylthiophene-2,5-diyl), PDBT, polyphenylene vinylene (PPV), PCE, PDPP-DTT, PTAA, Alq3, phenyl-C61-butyric acid methyl ester (PCBM), pentacene, triphenyl diamin (TPD) derivatives of carbazole, or phthalocyanine”.
	FIG. 2 of Tseng discloses a similar device, wherein the polymer material includes P3HT Poly(3- hexylthiophene-2,5-diyl), PDBT, polyphenylene vinylene (PPV), PCE, PDPP-DTT, PTAA, Alq3, phenyl-C61-butyric acid methyl ester (PCBM), pentacene, triphenyl diamin (TPD) derivatives of carbazole, or phthalocyanine [0049]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Myong, as taught by Tseng. The .
	
Claim 52 rejected under 35 U.S.C. 103 as being unpatentable over Myong and Worfolk, in view of Lim (U.S. Patent Pub. No. 2015/0129036) of record.
	Regarding Claim 52
	Myong as modified by Worfolk discloses Claim 1. 
Myong as modified by Worfolk fails to explicitly disclose “a layer including Copper (I) Oxide (Cu2O) or Nickel (II) Oxide (NiO)”.
	FIG. 1 of Lim discloses a similar device, comprising a layer (105) including Copper (I) Oxide (Cu2O) or Nickel (II) Oxide (NiO) [0032]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Myong, as taught by Lim. The ordinary artisan would have been motivated to modify Myong in the above manner for the purpose of improving efficiency (Para. 5 of Lim).
	
Response to Arguments
Applicant's arguments with respect to Claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892